Citation Nr: 1503721	
Decision Date: 01/27/15    Archive Date: 02/09/15

DOCKET NO.  12-20 639	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Detroit, Michigan


THE ISSUES

1.  Entitlement to service connection for hypertension.

2.  Entitlement to service connection for hypothyroidism.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

C.S. De Leo, Associate Counsel



REMAND

The Veteran served on active duty from May 1966 to April 1968.

This matter comes before the Board of Veterans' Appeals (Board) on appeal of a May 2010 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Detroit, Michigan.  

A veteran who, during active service, served in Vietnam during the period beginning on January 9, 1962, and ending on May 7, 1975, shall be presumed to have been exposed during such service to an herbicide agent (to include Agent Orange).  38 C.F.R. § 3.307(a)(6)(iii) (2014).  The RO has conceded the Veteran's presumed exposure to herbicides during active service.

The Veteran asserts that his hypertension and hypothyroidism are due to herbicide exposure during his active duty in the Republic of Vietnam.  See May 2013 Statement of Representative; October 2014 Appellant's Brief located on VBMS.

The Veteran, through his representative acknowledges that hypertension and hypothyroidism are not considered presumptive conditions under the pertinent regulation.  However, the Veteran asserts that the conditions may be related to coronary artery disease (CAD) and diabetes, which are among the listed diseases associated with exposure to an herbicide agent.  See October 2014 Appellant's Brief.

Post-service medical records dated from December 1995 to September 2010 include a diagnostic impression of status post anterior wall myocardial infarction.

An August 2007 private treatment record shows that the Veteran had a history of CAD and suffered an acute inferior wall myocardial infarction approximately 15 years earlier.  See August 2007 Private Treatment Record from Michigan Heart, P.C.

Correspondence from Dr. M.M., DO, a private provider, reflects the Veteran was diagnosed with hypertension and hypothyroidism prior to June 1989.  The clinician noted that the actual date of diagnosis was not available as the Veteran's medical records only date back to June 1989.  See November 2009 Correspondence.  

The evidence of record does not include a medical opinion indicating that the Veteran's hypertension had its onset during service or was manifested during any pertinent presumptive period (within a year of separation).  Likewise, there is no medical opinion addressing whether any CAD that might be related to in-service herbicide exposure has caused or made worse the Veteran's hypertension.  Accordingly, the AOJ should arrange for the Veteran to undergo appropriate VA examinations.  The examiner should review the claims file and provide a medical opinion regarding the nature and etiology of his hypertension and hypothyroidism.  In particular, the medical opinion should address whether any association exists between any CAD and hypertension or hypothyroidism and the Veteran's active duty, to include any exposure to herbicides.  The examiner's opinion should be based upon consideration of the results of examination as well as the Veteran's medical history and assertions.  38 U.S.C.A. § 5103A; See McLendon v. Nicholson, 20 Vet. App. 79 (2006); 38 C.F.R. § 3.159(c)(4) (2014). 

On remand, attempts should also be made to obtain any outstanding treatment records (VA or private) relevant to the Veteran's appeal.

Accordingly, the case is REMANDED for the following action:

1.  Undertake appropriate development to obtain any outstanding medical records (VA or private) relevant to the Veteran's appeal.  Any additional treatment records identified by the Veteran should be obtained and associated with the claims file.  (Consent to obtain records should be obtained where necessary.)

2.  Thereafter, schedule the Veteran for examination(s) to determine whether the Veteran has hypertension or hypothyroidism that has been caused or made chronically worse by CAD or diabetes.  The entire file must be reviewed by the examiner(s).  The examiner(s) should consider all relevant VA and private treatment records, to include the private treatment records from Michigan Heart, P.C. and Dr. M.M. dated from December 1995 to September 2010.  (Review should include the records obtained pursuant to the development sought in paragraph 1 above.)  All indicated tests and studies should be conducted, and any consultations deemed necessary should be accomplished.  All pertinent symptomatology and findings should be reported in detail.  An opinion should be provided as to whether the Veteran in fact has diabetes and/or CAD.  The examiner(s) should also provide an opinion on the medical probabilities that hypertension or hypothyroidism is directly attributable to the Veteran's period of military service.

The examiner(s) must provide a rationale for each opinion expressed.  If an opinion cannot be made without resort to speculation, the examiner must provide an explanation as to why this is so and note what, if any, additional evidence would permit such an opinion to be made.  

3.  After completing the above, and any other development deemed necessary, readjudicate the Veteran's claims based on the entirety of the evidence.  If a benefit sought is not granted, the Veteran and his representative should be provided with a supplemental statement of the case.  An appropriate period of time should be allowed for response before the case is returned to the Board.

The appellant has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This case must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



________________________________
MARK F. HALSEY
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2014).

